Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 19 recites “small-molecule agent.”  The term “small-molecule” is a relative term which renders the claim indefinite. The term “small-molecule” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 10, 12, 19-20, and 35 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2015/095608 A1 to Pan.  Pan teaches a composition for delivering a therapeutic agent (para [0019] "an oral care composition comprising the core shell silica particles as defined above for use in reducing or eliminating malodor in the oral cavity of a patient in need thereof') comprising: a particle comprising a porous silicon core (para [0008] ''The present invention provides core shell silica particles, wherein each core shell silica particle comprises a silica core"; para [0193] "CSS [core shell silica] can be made from any kind of silica materials, for example ... porous particles like amorphous dental silica abrasives"); a layer on the surface of the porous silicon core comprising a metal silicate (para [0008] "a surface of the silica core etched with a metal silicate, wherein the metal silicate is a silicate of: i) a divalent metal ion, a trivalent metal ion, or a tetravalent metal ion, or; ii) a monovalent metal ion and one or more of a divalent metal ion, a trivalent metal ion, and a tetravalent metal ion"); and a therapeutic agent (para [0101] "In an embodiment of an oral care composition, the composition further comprises an additional anti­ malodor agent. In an embodiment, the additional anti-malodor compound is a known odor- controlling agent"; para [0106] "The oral care composition may further comprise an anti-bacterial agent"; para [0110] "The composition may further include anti-caries agents, desensitizing agents, ... an active agent for prevention or treatment of a condition or disorder of hard or soft tissue of the oral cavity"; para [0120] "An embodiment of the composition optionally comprises one or more further active materials), which is operable for the prevention or treatment of a condition or 2)­ 2)-shell (Na2SiO3) particles"; para (0052] "The most common example is seen in the quartz crystalline form of silica SiO2"; para (0134] "The process for making the core shell silica particles comprises of etching the original silica in order to form metal silicate layers").  Regarding claim 12, Pan discloses the composition of claim 10, wherein the porous silicon core comprises a chemical stain etched crystalline silicon material (para (0016] "CSS is prepared by etching silica with base comprising a first metal ion, such as NaOH"; para (0193] "CSS can be made from any kind of silica materials, for example rigid particles like fumed silica, or porous particles like amorphous dental silica abrasives: high cleaning silica Zeodent 105; regular silica like Zeodent 114, or thickening silica like Zeodent 165"; para (0194] "The amount of silica etched away depends on the BET specific area of the silica particles - particles with a greater surface area will be etched less deep. The amount of etching also depends on the ratio of silica to base. It was found that when the weight ratio of Zeodent 105 silica vs 50% NaOH solution= 2.02 (endpoint), all silica dissolves").   Regarding claim 13, Pan discloses the composition of claim 1,wherein the porous silicon core comprises a microporous etched silicon material (para (0051] "Amorphous silica, silica gel, is produced by the acidification of solutions of sodium silicate. An initially formed gelatinous precipitate is then washed and then dehydrated to produce colorless microporous silica"; para (0134] "The process for making the core shell silica particles comprises of etching the original silica in order to form metal silicate layers").  Regarding claim 19, Pan discloses that the antibacterial agent may be Zn-CSS (a small-molecule agent).   Regarding claim 20, Pan discloses the composition of claim 19, wherein the therapeutic agent is a negatively-charged therapeutic agent (para [0114) "An embodiment of the composition optionally comprises at least one orally acceptable source of fluoride ions [F-)").  Regarding claim 35, Pan further teaches a pharmaceutical composition comprising the composition and a pharmaceutically acceptable carrier (para (0092] "In a further aspect, the present invention provides a composition comprising the core shell silica particles as defined above"; para (0098] "In another embodiment of the invention, the composition may take any .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10, 12, 19-20, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/095608 A1 to Pan.  The relevant portions of Pan are given above.  In addition, Pan does teach that the therapeutic agent is in an aqueous carrier that is admixed with the particle composition (para (0103] "the composition comprising a carrier''; para (0104] "The carrier may include, but is not limited to water or other aqueous solvent systems"; para (0129] "In one embodiment of the composition, the composition comprises about 65 percent - 99.9 percent of the carrier and further included ingredients, i.e. one or more of anti-caries agents, desensitizing agents, ... an active agent for prevention or treatment of a condition or disorder of hard or soft tissue of the oral cavity, a whitening agent and combinations thereof').  Pan further teaches a metal salt concentration is present at 0.01 -3.0 weight percent of the composition (para [0097] "In an embodiment, the metal salt is present at 0.01 -3.0 weight percent of the composition"). 
Pan fails “wherein the layer on the surface of the particle is formed by treating a porous silicon precursor silicon precursor particle with an aqueous solution comprising the therapeutic agent and a 
It would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to treat the porous silicon precursor particle with an aqueous solution comprising the therapeutic agent and metal salt.   The motivation for this is that Pan teach combining an aqueous solution comprising the therapeutic agent with the particles, one of ordinary skill in the art would have found it obvious that the therapeutic agent can be included in the aqueous solution used to form the surface layer on the particles.  It would have been further obvious to optimize the concentration of metal salt in the aqueous solution to improve the efficacy of the composition, and in this way, find at least 0.1 molar through routine experimentation. Pan provides sufficient guidance to this end, as it teaches that the metal salt is present at 0.01-3.0 weight percent, which overlaps with the instant range. “‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” MPEP § 2144.05, II.


s 1-11, 19-20, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/095608 A1 to Pan in view of US 2009/0297441 A1 to Canhamet.  The relevant portions of Pan are given above. 
Pan fails to teach “wherein the particle is a photoluminescent particle.”  Pan further fails to teach “wherein the porous silicon core comprises an etched crystalline silicon material.”
Canhamet teaches a particle for delivery of a therapeutic agent comprising a porous silicon core (para [0174) "the silicon, more specifically porous silicon, molecular imaging agent can be constructed to carry genes or therapeutic agents. The porous silicon agent would typically biodegrade at a specific site of disease to deliver the contents to the targeted tissues"). Canhamet further teaches that the particle may be a photoluminescent particle (para [0055) "With regard, in particular, to the use of the modality fluorescent imaging, the photoluminescent properties of silicon (particularly nanostructured silicon) may be exploited ... the silicon may be both biodegradable and photoluminescent"; para [0066) "Strongly photoluminescent porous silicon can be prepared by exposing a silicon wafer to light, for example white light, whilst anodisation takes place"). Given that Canhamet teaches a photoluminescent particle with a porous silicon core which can be used for fluorescent imaging (para [0055]),
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a photoluminescent particle as the particle of Pan, as taught by Canhamet.  The motivation for this is that in by so doing, it would allow for the use of the particle for fluorescent imaging applications. Regarding claim 9, Pan in view of Canhamet discloses the composition of claim 8, and Canhamet further teaches wherein the particle emits light in a range from 500 nm to 1000 nm (para [0055) "With regard, in particular, to the use of the modality fluorescent imaging, the photoluminescent properties of silicon (particularly nanostructured silicon) may be exploited	The peak wavelength of emission may lie in the range corresponding to the visible and/or near-infrared, i.e. 400 nm to 1100 nm and preferably 700 11111 to 1100 nm").  Regarding claim 11, Pan discloses the composition of claim 10, but does not teach .


Claims 1-7, 10, 12, and 19-35 are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of WO 2014/201276 A1 to Shen.  The relevant portions of Pan are given above.
Pan fails to teach “wherein the therapeutic agent is an oligonucleotide.”
Shen teaches a particle comprising a porous silicon core for delivery of a therapeutic agent, wherein the therapeutic agent is an oligonucleotide (para [0167] "The discoidal porous silicon (spin) particles described herein can serve as facile delivery vehicles for RNA-based gene silencing agents"). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate an oligonucleotide as the therapeutic agent of Pan.  The motivation for doing this is that Shen teaches that its porous silicon core particles may be used for therapeutic applications (para (0008] "The invention also provides a method of treating or ameliorating one or more symptoms of cancer in an animal in need thereof. Such a method generally includes the step of providing or 2O2/H2SO4 to expose a hydroxyl group that was used to conjugate APTES"; para [0215] "Preparation of spin particles. spin particles were fabricated by electrochemical etching of silicon wafers.	he spin particles were oxidized with H2O2 (30 percent) at 100 degrees centigrade for 2 hrs to add the -OH functionality on the surface").  Given that Shen teaches that its porous silicon core particles may be used for therapeutic applications (para [0008] "The invention also provides a method of treating or ameliorating one or more symptoms of cancer in an animal in need thereof. Such a method generally includes the step of providing or administering to the animal, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


December 3, 2021